STATE OF LOUISIANA

                COURT OF APPEAL, FIRST CIRCUIT

STATE      OF   LOUISIANA                                                         NO.    2022    KW    0128

VERSUS

JARIS      HOWARD                                                                   MARCH       28,    2022




In   Re:          Jaris       Howard,       applying         for                  writs,                 23rd
                                                                     supervisory
                  Judicial         District        Court,         Parish  of   Ascension,                 No.
                  33, 217.




BEFORE:          MCDONALD,         LANIER,    AND     WOLFE,       JJ.


        WRIT       GRANTED.        The     district         court     is      ordered       to        proceed

toward         disposition         of     relator'    s     motion       to   fix       bail,    filed        in
October         2021,    on   or    before    April         25,    2022.      A   copy    of    the     trial
court'     s    action    shall     be     filed in this court on or before May 2,
2022.


                                                     JMN!
                                                   WIZ

                                                     EW




COURT      OF APPEAL,         FIRST      CIRCUIT




        DEPUT       CLERK     OF   COURT
                 FOR    THE   COURT